                                         Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHRISTOPHER JULIAN, et al.,                        Case No. 20-cv-02857-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART DEFENDANT’S
                                                                                            MOTION TO DISMISS
                                  10     TTE TECHNOLOGY, INC.,
                                                                                            Docket No. 27
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs Christopher Julian, Mark Pacan, Paul Fiskratti, and Wayne Lewald (hereinafter,

                                  15   “Plaintiffs”) have filed a class action against TTE Technology, Inc. dba TCL North America

                                  16   (hereafter, “Defendant”), asserting that Defendant has engaged in false advertising with respect to

                                  17   its televisions. Currently pending before the Court is Defendant’s motion to dismiss the first

                                  18   amended complaint (“FAC”). Having considered the parties’ briefs and accompanying

                                  19   submissions, as well as the oral argument of counsel, the Court hereby GRANTS in part and

                                  20   DENIES in part Defendant’s motion.

                                  21                      I.          FACTUAL & PROCEDURAL BACKGROUND

                                  22          In their complaint, Plaintiffs allege as follows.

                                  23          Defendant sells televisions throughout the United States through numerous retailers such

                                  24   as Amazon, Best Buy, Target, and Walmart. FAC ¶¶ 9-10. Consumer demand for televisions,

                                  25   including those sold by Defendant, “is affected by the technical specifications of [the] televisions.”

                                  26   FAC ¶ 13. One critical technical specification is the hertz (“Hz”) measurement. The Hz

                                  27   measurement is an industry standard specification related to a television’s refresh rate. FAC ¶ 17.

                                  28   Refresh rate refers to the frequency at which new image data can be displayed on a panel per
                                           Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 2 of 18




                                   1   second. FAC ¶¶ 16, 21. If the image data can be updated 60 times per second, the refresh rate is

                                   2   60 Hz; if the image data can be updated 120 times per second, the refresh rate is 120 Hz. FAC ¶

                                   3   20. The higher the refresh rate, the greater the benefit is to the television viewer – e.g., motion

                                   4   blur is greatly reduced.1 FAC ¶¶ 22-23. However, the higher the refresh rate, the more expensive

                                   5   the television is (i.e., because more advanced technology and high-end materials capable of

                                   6   implementing the technology are required). FAC ¶ 24.

                                   7             Defendant sells televisions with a 60 Hz refresh rate. FAC ¶¶ 36, 38. The televisions

                                   8   include a technology known as backlight scanning that is designed to reduce motion blur. FAC ¶

                                   9   35. Backlight scanning does not reduce motion blur by increasing the frequency at which new

                                  10   image data is displayed (i.e., by increasing the refresh rate); rather, backlight scanning involves

                                  11   turning the backlight of a television on or off during the time a single image is presented. FAC ¶

                                  12   26. A 60 Hz television with backlight scanning is not as expensive as a 120 Hz television is, but
Northern District of California
 United States District Court




                                  13   according to the complaint, it does not address motion blur as effectively as a 120 Hz television

                                  14   does. FAC ¶¶ 26-29. In other words, the picture quality of Defendant’s 60 Hz televisions with

                                  15   backlight scanning is visibly poorer than a television with a true 120 Hz refresh rate. FAC ¶¶ 58,

                                  16   64, 75.

                                  17             Defendant markets its 60 Hz televisions with backlight scanning as having a “120 Hz CMI

                                  18   effective refresh rate.” FAC ¶ 37. According to Plaintiffs, by advertising its televisions in this

                                  19   way, Defendant has misled consumers, including but not limited to Plaintiffs. FAC ¶¶ 43, 56, 63,

                                  20   68, 73. Plaintiffs purchased Defendant’s televisions relying on the “120 Hz CMI effective refresh

                                  21   rate” label. FAC ¶¶ 56, 63, 68, 73.

                                  22             Based on, inter alia, the above allegations, Plaintiffs have asserted the following claims for

                                  23   relief:

                                  24                (1) Unfair competition in violation of California Business & Professions Code §

                                  25                    17200;

                                  26

                                  27   1
                                        Defendant suggests that, in the FAC, Plaintiffs make allegations related to refresh rate (in
                                  28   particular, pixels) that are inconsistent with their original complaint. The Court does not agree.
                                       The FAC simply adds more details about refresh rate.
                                                                                            2
                                            Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 3 of 18




                                   1               (2) false advertising in violation of California Business & Professions Code § 17200;

                                   2               (3) false advertising in violation of California False Advertising Law § 17500;

                                   3               (4) false advertising in violation of the California Consumer Legal Remedies Act §

                                   4                   1750;

                                   5               (5) unjust enrichment under California law;

                                   6               (6) violation of the New Jersey Consumer Fraud Act §56:8-1; and

                                   7               (7) unjust enrichment under New Jersey law.

                                   8   Plaintiffs seek to certify a nationwide class but, in the alternative, ask for certification of a

                                   9   California class and a New Jersey class. FAC ¶ 76.

                                  10                                          II.       DISCUSSION

                                  11   A.      Legal Standard

                                  12           Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain
Northern District of California
 United States District Court




                                  13   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  14   complaint that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil

                                  15   Procedure 12(b)(6). See Fed. R. Civ. P. 12(b)(6). To overcome a Rule 12(b)(6) motion to dismiss

                                  16   after the Supreme Court’s decisions in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic

                                  17   Corp. v. Twombly, 550 U.S. 544 (2007), a plaintiff’s “factual allegations [in the complaint] ‘must

                                  18   . . . suggest that the claim has at least a plausible chance of success.’” Levitt v. Yelp! Inc., 765

                                  19   F.3d 1123, 1135 (9th Cir. 2014). The court “accept[s] factual allegations in the complaint as true

                                  20   and construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                  21   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). But “allegations in a

                                  22   complaint . . . may not simply recite the elements of a cause of action [and] must contain sufficient

                                  23   allegations of underlying facts to give fair notice and to enable the opposing party to defend itself

                                  24   effectively.” Levitt, 765 F.3d at 1135 (internal quotation marks omitted). “A claim has facial

                                  25   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

                                  26   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The

                                  27   plausibility standard is not akin to a probability requirement, but it asks for more than a sheer

                                  28   possibility that a defendant has acted unlawfully.” Id. (internal quotation marks omitted).
                                                                                           3
                                            Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 4 of 18




                                   1   Plaintiffs allegations must be “specific enough to give defendants notice of the particular

                                   2   misconduct which is alleged to constitute the fraud charged so that they can defend against the

                                   3   charge and not just deny that they have done anything wrong.” Bly-Magee v. California, 236 F.3d

                                   4   1014, 1019 (9th Cir. 2001).

                                   5           Where a fraud-based claim is at issue, a plaintiff must meet a heightened pleading

                                   6   standard. More specifically, pursuant to Federal Rule of Civil Procedure 9(b), a plaintiff must

                                   7   state with particularity the circumstances constituting fraud – i.e., “identify the who, what, when,

                                   8   where, and how of the misconduct charged, as well as what is false or misleading about the

                                   9   purportedly fraudulent statement, and why it is false.” Salameh v. Tarsadia Hotel, 726 F.3d 1124,

                                  10   1133 (9th Cir. 2013) (quoting Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047,

                                  11   1055 (9th Cir. 2011)).

                                  12   B.      All Causes of Action
Northern District of California
 United States District Court




                                  13           All of the claims asserted by Plaintiffs, whether based on California or New Jersey law, are

                                  14   premised on Defendant’s advertising of its 60 Hz televisions with backlight scanning as having a

                                  15   “120 Hz CMI effective refresh rate.” According to Plaintiffs, this was false or misleading

                                  16   advertising because Defendant was selling only 60 Hz televisions, not 120 Hz televisions. In

                                  17   response, Defendant argues that all claims should be dismissed because a reasonable consumer

                                  18   would not be misled by the “120 Hz CMI effective refresh rate” label. Hill v. Roll Int’l Corp., 195

                                  19   Cal. App. 4th 1295, 1304 (2011) (noting that a reasonable consumer standard is used for the

                                  20   following California claims: § 17200, § 17500, and CLRA); In re Toshiba Am. HD DVD Mktg. &

                                  21   Sales Practices Litig., No. 08–939 (DRD), 2009 WL 2940081, at *10 (D.N.J. Sept. 11, 2009)

                                  22   (dismissing a NJCFA claim where the plaintiffs failed to plausibly allege that an ordinary

                                  23   consumer would interpret the statement the way the plaintiffs did). Defendant maintains that a

                                  24   reasonable consumer would not believe that she was buying a 120 Hz television because there was

                                  25   qualifying language – “CMI effective refresh rate” – as part of the label. E.g., Freeman v. Time,

                                  26   Inc., 68 F.3d 285, 290 (9th Cir. 1995) (noting that, to determine whether a reasonable consumer is

                                  27   likely to be deceived, an allegedly false statement must be read in the context of the entire

                                  28   advertisement); Koehler v. Litehouse, Inc., No. CV 12–04055 SI, 2012 WL 6217635, at *3 (N.D.
                                                                                         4
                                           Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 5 of 18




                                   1   Cal. Dec. 13, 2012) (finding that qualifying statements are important in determining a consumer’s

                                   2   understanding in false advertising claims).

                                   3          For purposes of this order, the Court need only decide whether it is plausible that “‘a

                                   4   significant portion of the general consuming public or of targeted consumers, acting reasonably in

                                   5   the circumstances, could be misled.’” Ebner v. Fresh, Inc., 838 F.3d 958, 965 (9th Cir. 2016)

                                   6   (applying California law).2 The Court finds that it is plausible. Defendant is correct that

                                   7   “effective” is an important qualifying word. However, reasonable consumers might well think

                                   8   that a television with a “120 Hz CMI effective refresh rate” is a television that, e.g., has a refresh

                                   9   rate that is close to, but not exactly, 120 Hz. This would be false because the television actually

                                  10   has a refresh rate of 60 Hz only.3

                                  11          Alternatively, even if – as Defendant suggests – reasonable consumers would understand

                                  12   from the label that they are not purchasing 120 Hz televisions and are instead simply purchasing
Northern District of California
 United States District Court




                                  13   televisions that function like a 120 Hz television, they could still be misled if the purchased

                                  14   televisions end up delivering a visibly poorer picture quality compared to a true 120 Hz television.

                                  15

                                  16   2
                                         Although New Jersey law is not exactly the same as California law, for purposes of the pending
                                  17   motion, there is no practical difference. See Smajlaj v. Campbell Soup Co., 782 F. Supp. 2d 84, 98
                                       (D.N.J. 2011) (stating that, “[t]o constitute consumer fraud [under the New Jersey Consumer
                                  18   Fraud Act], the business practice in question must be misleading and stand outside the norm of
                                       reasonable business practice in that it will victimize the average consumer”); New Jersey Citizen
                                  19   Action v. Schering-Plough Corp., 367 N.J. Super. 8, 13 (N.J. Super. Ct. App. Div. 2003) (same);
                                       see also Hoffman v. Nordic Naturals, Inc., No. 14-3291 (SDW)(SCM), 2015 WL 179539, at *5
                                  20   (D.N.J. Jan. 14, 2015) (citing Gennari v. Weichert Co. Realtors, 148 N.J. 582, 607 (1997)) (noting
                                       that, for a claim brought under the NJCFA, a misrepresentation must be a material statement of
                                  21   fact, found to be false, and made to induce the buyer to make the purchase); Miller v. Bank of Am.
                                       Home Loan Serv’g, L.P., 439 N.J. Super. 540, 553 (N.J. Super. Ct. App. Div. 2015) (finding that
                                  22   the plaintiffs’ NJCFA claim failed because they failed to detail material misrepresentations they
                                       reasonably relied upon or allege facts showing a business practice to materially conceal
                                  23   information that induced them to act).
                                       3
                                  24     In their papers, Defendant asserts that Plaintiffs could not have been misled because they
                                       purchased their televisions through Best Buy, Amazon, and Wal-Mart’s websites, which included
                                  25   information that Defendant’s televisions were only 60 Hz televisions. These websites, however,
                                       are not judicially noticeable. See Fed. R. Evid. 201(b) (providing that a “court may judicially
                                  26   noticeable a fact that is not subject to reasonable dispute because it [e.g.] can be accurately and
                                       readily determined from sources whose accuracy cannot reasonably be questioned”). Moreover,
                                  27   even if the Court could take judicial notice of the websites, Defendant assumes that Plaintiffs read
                                       everything on the websites, but, at this juncture of the proceedings, all reasonable inferences are
                                  28   made in Plaintiffs’ favor; thus, the Court cannot infer that Plaintiffs saw information about
                                       Defendant’s television having only a 60 Hz measurement.
                                                                                           5
                                            Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 6 of 18




                                   1   Plaintiffs have alleged that Defendant’s televisions do have a visibly poorer picture quality, and

                                   2   therefore there is a question of fact that cannot be resolved at this early stage of the proceedings.

                                   3   C.      California Claims: Section 17200, Section 17500, CLRA, and Unjust Enrichment

                                   4           Because the Court rejects Defendant’s argument above, most of Defendant’s challenges to

                                   5   Plaintiffs’ § 17200 claim are moot. See Mot. at 14-15 (arguing that, if Plaintiffs fail to allege an

                                   6   unlawful or deceptive business practice, then they cannot have a claim for an unfair business

                                   7   practice either; also arguing that Plaintiffs have failed to specify how Defendant engaged in unfair

                                   8   conduct).

                                   9           The only argument that the Court need address is the contention that the § 17200 claim –

                                  10   as well as the other California claims (i.e., the § 17500, CLRA, and unjust enrichment claims) –

                                  11   should be dismissed to the extent they seek equitable relief because “[a] plaintiff is not entitled to

                                  12   pursue equitable relief if an adequate remedy at law may exist.” Mot. at 15-16.
Northern District of California
 United States District Court




                                  13           As an initial matter, the Court notes that equitable relief can come in different forms – for

                                  14   example, injunctive relief or restitution. For the reasons discussed below, Plaintiffs have failed to

                                  15   plead a claim for injunctive relief; therefore, here, the Court focuses on restitution only. In Sonner

                                  16   v. Premier Nutrition Corp., 971 F.3d. 834 (9th Cir. 2020), the Ninth Circuit held that a plaintiff

                                  17   “must establish that she lacks an adequate remedy at law before securing equitable restitution for

                                  18   past harm under the UCL and CLRA.” Id. at 844. Notably, the court pointed out that the plaintiff

                                  19   in Sonner sought “the same sum in equitable restitution as ‘a full refund of the purchase price’ . . .

                                  20   as she requested in damages to compensate her for the same past harm. Sonner fails to explain

                                  21   how the same amount of money for the exact same harm is inadequate or incomplete . . . .”4 Id.

                                  22           Plaintiffs argue that Sonner should be given little consideration because, there, “the parties

                                  23   “had already gone through discovery and expert reports on remedies and were heading to trial,”

                                  24

                                  25   4
                                         District courts before Sonner also made similar rulings. Rhynes v. Stryker Corp., No. 10–5619
                                  26   SC, 2011 WL 2149095, at *3-4 (N.D. Cal. May 31, 2011) (dismissing plaintiff’s UCL claim
                                       because the compensatory damages she sought provided her with an adequate remedy at law to
                                  27   redress her alleged injuries); Duttweiler v. Triumph Motorcycles (America) Ltd., No. 14-cv-04809-
                                       HSG, 2015 WL 4941780, at *8-9 (N.D. Cal. Aug. 19, 2015) (dismissing UCL and FAL claims
                                  28   because plaintiff failed to sufficiently allege facts suggesting damages under the CLRA alone
                                       would not provide adequate relief).
                                                                                           6
                                         Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 7 of 18




                                   1   Opp’n at 14-15; in contrast, here, the case is only at the pleading stage. Thus, Plaintiffs argue that

                                   2   Defendant’s argument is premature and ignores that a plaintiff should typically be allowed to

                                   3   plead alternative remedies. Plaintiffs also speculate that restitution might afford them remedies

                                   4   that they could not recover as damages, particularly if Defendant is required to disgorge profits

                                   5   under a restitutionary remedy.

                                   6           None of these arguments is persuasive. First, courts have entertained arguments such as

                                   7   Defendant’s even at the 12(b)(6) phase. Duttweiler, 2015 WL 4941780, at *9 (noting that courts

                                   8   routinely dismiss UCL claims at the pleading stage due to plaintiff’s failure to sufficiently allege

                                   9   facts suggesting an entitlement to equitable relief). Second, it is not an unfair burden to require

                                  10   Plaintiffs to explain why legal remedies are inadequate in their pleading. Gibson v. Jaguar Land

                                  11   Rover North America, LLC, No. CV 20-00769-CJC(GJSx), 2020 WL 5492990, at *3 (C.D. Cal.

                                  12   Sept. 9, 2020) (stating that “courts generally require plaintiffs seeking equitable relief to allege
Northern District of California
 United States District Court




                                  13   some facts suggesting that damages are insufficient to make them whole”). Here, Plaintiffs have

                                  14   failed to explain how restitution could be different from damages. Plaintiffs have simply

                                  15   speculated that restitution and damages could be different (e.g., as to disgorgement) – but even

                                  16   that speculation is questionable given that any profits subject to disgorgement under § 17200

                                  17   would be limited. See S. Cal. Water Co. v. Aerojet-General Corp., No. CV 02-6340 ABC (RCx),

                                  18   2003 U.S. Dist. LEXIS 26534, at *44 (C.D. Cal. Apr. 1, 2003) (noting that “§ 17200 does not

                                  19   provide a remedy of nonrestitutionary disgorgement”; “[u]nder § 17200, restitution is limited to

                                  20   disgorgement of (1) money or property once in the plaintiff’s possession and (2) money in which

                                  21   the plaintiff has a vested interest”).

                                  22           Finally, on the face of the complaint, it appears that what Plaintiffs’ claim for damages and

                                  23   restitution are not really different. The FAC asserts Plaintiffs have been damaged because they

                                  24   “would have paid significantly less for [the televisions]” had they known the truth – or that they

                                  25   would not have purchased the televisions at all. FAC ¶ 120. The first measure is the same as what

                                  26   may be obtained as restitution. See Brazil v. Dole Packaged Foods, LLC, 12-cv-01831-LHK,

                                  27   2014 WL 5794873, at *5 (N.D. Cal. Nov. 6, 2014 (stating that “[t]he proper measure of restitution

                                  28   in a mislabeling case is the amount necessary to compensate the purchaser for the difference
                                                                                          7
                                            Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 8 of 18




                                   1   between a product as labeled and the product as received”). As for the second measure, some

                                   2   courts have held that a full refund of the purchase price is not even available as restitution, see

                                   3   Victor v. R.C. Bigelow, Inc., 2015 WL 5672577, at *1 (N.D. Cal. Aug. 12, 2015) (stating that

                                   4   “[t]he law is clear in this District that ‘[t]he proper measure of restitution in a mislabeling case is

                                   5   the amount necessary to compensate the purchaser for the difference between a product as labeled

                                   6   and the product as received, not the full purchase price or all profits’”).

                                   7           Accordingly, Plaintiffs have not demonstrated how they could get more under a damages

                                   8   theory than they would under an equitable remedy. The Court dismisses the § 17200, § 17500,

                                   9   CLRA, and unjust enrichment claims to the extent they seek equitable relief because Plaintiffs

                                  10   have not demonstrated the inadequacy of a legal remedy. The dismissal, however, is without

                                  11   prejudice such that, should Plaintiffs uncover during discovery a basis for claiming that legal

                                  12   remedies do not provide for adequate relief, they may seek to amend.
Northern District of California
 United States District Court




                                  13   D.      New Jersey Consumer Fraud Act Claim

                                  14           Under the New Jersey Consumer Fraud Act (NJCFA), a plaintiff must allege (1) an

                                  15   unlawful practice by the defendants; (2) an ascertainable loss by plaintiff; and (3) a causal nexus

                                  16   between the first two elements-defendants’ allegedly unlawful behavior and the plaintiff’s

                                  17   ascertainable loss. Parker v. Howmedica Osteonics Corp., No. 07–02400 (JLL), 2008 WL

                                  18   141628, at *2 (D.N.J. Jan. 14, 2008) (citing New Jersey Citizen Action v. Schering–Plough Corp.,

                                  19   367 N.J. Super. 8, 13 (2003)). In the instant case, Defendant challenges Plaintiffs’ allegations on

                                  20   ascertainable loss. Mot. at 18-20.

                                  21           Generally, a plaintiff can allege an ascertainable loss occurred by claiming she received

                                  22   less than what was promised. Union Ink Co., Inc. v. AT&T Corp., 801 A.2d 361, 379 (N.J. Super.

                                  23   Ct. App. Div. 2002). Thus, “[i]n a misrepresentation case, a plaintiff may show ascertainable loss

                                  24   by either out-of-pocket loss or a demonstration of loss in value.” Green v. Green Mountain Coffee

                                  25   Rosters, Inc., 279 F.R.D. 275, 281 (D.N.J. 2011). Although a plaintiff must be able to quantify or

                                  26   measure what loss she has suffered or will suffer as a result of the unlawful conduct, Perkins v.

                                  27   Daimler Chrysler Corp., 383 N.J. Super. 99, 106 (N.J. Super. Ct. App. Div. 2006), a plaintiff’s

                                  28   obligation to provide admissible evidence of diminution in value does not arise at the motion to
                                                                                           8
                                            Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 9 of 18




                                   1   dismiss stage where there has not been an opportunity for expert evidence to speak to loss in value

                                   2   of property. See Perkins v. Daimler Chrysler Corp., 383 N.J. Super. 99, 111 (N.J. Super. Ct. App.

                                   3   Div. 2006); see also Thiedemann v. Mercedes-Benz, USA, LLC, 183 N.J. 234, 245 (N.J. 2005)

                                   4   (“We can envision the possibility that an expert may be able to speak to a loss in value of real or

                                   5   personal property due to market conditions, with sufficient precision to withstand a motion for

                                   6   summary judgment”). At the pleading stage, it is enough for a plaintiff to allege that she would

                                   7   not have paid as much for a product if she had known the truth behind the advertisements or

                                   8   statements used to sell the product. See, e.g., Harnish v. Widener Univ. Sch. of Law, 931 F. Supp.

                                   9   2d 641, 652-53 (D.N.J. 2013) (finding that the plaintiffs’ assertions that they would not have paid

                                  10   the amount in tuition they paid had they been aware of the law school’s true job placement rate

                                  11   and salary statistics were sufficient to meet the NJCFA’s broad standard for ascertainable loss).

                                  12           Here, Plaintiffs have alleged that refresh rates are directly related to the amount of money
Northern District of California
 United States District Court




                                  13   retailers and manufacturers charge, that Plaintiffs did not receive the refresh rate they bargained

                                  14   for, and that Plaintiffs therefore paid more for their televisions than they would have paid had

                                  15   Defendant’s representations been truthful. Thus, consistent with Harnish, Plaintiffs have

                                  16   sufficiently pled an ascertainable loss under the NJCFA at the motion to dismiss stage.

                                  17   E.      New Jersey Unjust Enrichment Claim

                                  18           Defendant argues that the New Jersey unjust enrichment claim fails because the two New

                                  19   Jersey plaintiffs purchased their televisions from Walmart, and, under New Jersey law, a plaintiff

                                  20   is barred from suing a manufacturer (such as Defendant) if the plaintiff purchased the product

                                  21   from a retailer. In support of this argument, Defendant cites several New Jersey district court

                                  22   decisions. Weske v. Samsung Electronics Am., Inc., No. 2:10-4811 (WJM), 2012 WL 833003, at

                                  23   *7 (D.N.J. Mar. 12, 2012); Fishman v. Gen. Elec. Co., No. 2:12-cv-00585 (WJM), 2013 WL

                                  24   1845615, at *6 (D.N.J. Apr. 30, 2013); Cooper v. Samsung Electronics Am., Inc., No. 07-3853

                                  25   (JLL), 2008 WL 4513924, at *10 (D.N.J. Sept. 30, 2008), aff’d, 374 F. App’x 250 (3d Cir. 2010).

                                  26   However, these decisions are not as instructive as two New Jersey state court decisions, Callano v.

                                  27   Oakwood Park Homes Corp., 91 N.J. Super. 105 (N.J. 1966), and VRG Corp. v. GKN Realty

                                  28   Corp., 135 N.J. 539 (1994).
                                                                                         9
                                         Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 10 of 18




                                   1           In Callano, Bruce Pendergrast entered into a contract with a housing developer for the sale

                                   2   of a home to be constructed. Callano, 91 N.J. Super. at 107-08. Pendergrast also entered into a

                                   3   contract with the owner of a plant nursery for the planting of shrubbery at the house but

                                   4   Pendergrast passed away before he paid the plant nursery owner. Id. The housing developer and

                                   5   Pendergrast’s estate cancelled the original contract for the sale of the home and subsequently sold

                                   6   the home with the newly planted shrubbery to another buyer. Id. The housing developer did not

                                   7   know that the nursery plant owner was not paid for the shrubbery contract. Id. at 107. The court

                                   8   found that the housing developer was not liable for unjust enrichment because the nursery plant

                                   9   owner contracted with and expected payment to be made by Pendergrast and had no dealings with

                                  10   the housing developer. Id. at 109-110. The court explained that recovery for unjust enrichment

                                  11   was permitted against non-contracting parties in a different case because the fraud was perpetrated

                                  12   by the non-contracting defendants. Id. at 110. In Callano, the developer was unaware the nurse
Northern District of California
 United States District Court




                                  13   plant owner was not paid by Pendergrast and did not engage in any fraud or conduct which

                                  14   justified recovery against it. Id.

                                  15           In VRG, a real estate broker entered into an exclusive agreement with Golden Reef, an

                                  16   owner of a commercial shopping center, to find tenants for a shopping center. Id. at 543. The

                                  17   broker was entitled to 6% of each monthly rental payment received from the tenants. Id. at 544.

                                  18   Golden Reef subsequently contracted with GKN Realty for the sale of the shopping center. Under

                                  19   the broker’s contract, the broker was entitled to monthly rental commissions even if the shopping

                                  20   center was sold. However, Golden Reef failed to tender the payment for the commission to the

                                  21   broker when the shopping center was sold. Id. at 544-45. The broker brought suit against Golden

                                  22   Reef and GKN for an equitable lien on the monthly rental income of the shopping center. Id. at

                                  23   543-44. The court found that Golden Reef was the only unjustly enriched party because it was

                                  24   able to sell the shopping center for $9.8 million, the center’s fair market value which was

                                  25   enhanced by the fact that the property was rented and generating rental income. Id. at 554-55.

                                  26   However, the broker was not entitled to an equitable lien against GKN because GKN paid the fair

                                  27   market value for the shopping center, did not receive an unexpected benefit, and did not otherwise

                                  28   engage in wrongful conduct justifying recovery against it. Id.
                                                                                        10
                                         Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 11 of 18




                                   1          In Stewart v. Beam Glob. Spirits & Wine, Inc., 877 F. Supp. 2d 192 (D.N.J. 2012), the

                                   2   federal district court relied on Callano and VRG to deny a claim for unjust enrichment in a false

                                   3   advertising case. Id. at 199-201. The court recognized that some courts had precluded unjust

                                   4   enrichment claims based on the lack of a direct relationship between the plaintiff and the

                                   5   defendant; however, it concluded that the requirement of a direct relationship was simply intended

                                   6   to preclude a plaintiff from seeking recovery from a defendant far removed from the wrongdoing.

                                   7   Id. at 200. The court reasoned that the direct relationship requirement only protects innocent

                                   8   third-parties (i.e., far-removed defendants) and that defendants engaging in false marketing

                                   9   campaigns designed to deceive consumers were not innocent third-parties and thus had sufficiently

                                  10   direct relationships with consumers. Id. Since the plaintiffs in Stewart alleged they purchased

                                  11   defendants’ products and defendants received money in a transaction that otherwise would not

                                  12   have occurred but for the defendants’ allegedly fraudulent conduct, the court found that the
Northern District of California
 United States District Court




                                  13   plaintiffs sufficiently pled a claim for unjust enrichment. Id. at 201-02.

                                  14          Stewart is persuasive. Equiom (Isle of Man) Limited v. Jacobs, No. 16-4362 (CCC-JBC),

                                  15   2017 WL 6550481, at *5 (D.N.J. Dec. 22, 2017) (finding the Stewart court’s reasoning

                                  16   persuasive); Morcom v. LG Electronics USA, Inc., No. 16-cv-4833, 2017 WL 8784836, *10

                                  17   (D.N.J. Nov. 30, 2017) (same). Accordingly, the Court concludes that the fact that Plaintiffs did

                                  18   not directly purchase their televisions from Defendant does not automatically bar their claim for

                                  19   unjust enrichment. Rather, the critical issue is whether Defendant can plausibly be deemed a

                                  20   wrongdoer. Here, Plaintiffs have alleged that Defendant – like the defendant in Stewart – was

                                  21   engaged in false advertising that was ultimately directed to consumers like Plaintiffs. There is

                                  22   therefore a plausible basis to hold Defendant liable.

                                  23          That being said, Defendant does make one argument that weighs against Plaintiffs. More

                                  24   specifically, Defendant argues that, under New Jersey unjust enrichment law, a plaintiff is not

                                  25   entitled to pursue equitable relief if an adequate remedy at law may exist. Mot. at 20 (citing Nat’l

                                  26   Amusements, Inc. v. N.J. Tpk. Auth., 261 N.J. Super. 468, 478, (Law. Div. 1992), aff’d, 275 N.J.

                                  27   Super. 134 (App. Div. 1994) (stating that “[r]estitution for unjust enrichment is an equitable

                                  28   remedy, available only when there is no adequate remedy at law”)). Plaintiffs argue that nothing
                                                                                         11
                                            Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 12 of 18




                                   1   prevents them from pleading both equitable relief through unjust enrichment and legal remedies

                                   2   under the NJCFA. Opp’n at 21 (citing In re K-Dur Antitrust Litig., 338 F. Supp.2d 517, 544

                                   3   (D.N.J. 2004) (finding, in a New Jersey unjust enrichment case, that plaintiffs were permitted to

                                   4   plead alternative theories of recovery)). For the reasons stated above, Plaintiffs’ claim for

                                   5   equitable relief is problematic. The Court dismisses Plaintiffs’ New Jersey unjust enrichment

                                   6   claim for failure to demonstrate that their remedies at law are inadequate. But, consistent with the

                                   7   above, the unjust enrichment claims are dismissed without prejudice in the event Plaintiffs

                                   8   uncover during discovery a basis for claiming that legal remedies are inadequate.

                                   9   F.       Injunctive Relief

                                  10            To the extent Plaintiffs seek injunctive relief for any cause of action, Defendant contends

                                  11   that Plaintiffs lack standing. A plaintiff is required to show injury-in-fact, causation, and

                                  12   redressability in order to obtain Article III standing. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560
Northern District of California
 United States District Court




                                  13   (1992). Where a plaintiff seeks injunctive relief, she must make a reasonable showing that she

                                  14   will again be subjected to the alleged wrongdoing. Los Angeles v. Lyons, 461 U.S. 95, 106 (1983).

                                  15   Although one could argue that, in a false advertising case, a plaintiff can never have standing for

                                  16   injunctive relief because the plaintiff now knows the truth and thus cannot be deceived again, the

                                  17   Ninth Circuit has rejected that argument.

                                  18                   Knowledge that the advertisement or label was false in the past does
                                                       not equate to knowledge that it will remain false in the future. In
                                  19                   some cases, the threat of future harm may be the consumer’s
                                                       plausible allegations that she will be unable to rely on the product’s
                                  20                   advertising or labeling in the future, and so will not purchase the
                                                       product although she would like to. In other cases, the threat of
                                  21                   future harm may be the consumer’s plausible allegations that she
                                                       might purchase the product in the future, despite the fact it was once
                                  22                   marred by false advertising or labeling, as she may reasonably, but
                                                       incorrectly, assume the product was improved. Either way, we share
                                  23                   [the] sentiment that we are "not persuaded that injunctive relief is
                                                       never available for a consumer who learns after purchasing a
                                  24                   product that the label is false."
                                  25   Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 96-70 (9th Cir. 2018) (emphasis in original).

                                  26            Although Davidson thus gives a plaintiff in a mislabeling case the opportunity to seek

                                  27   injunctive relief, the plaintiff is still required to allege that she would like to purchase the

                                  28   defendant’s product in the future. In the instant case, the Court agrees with Defendant that
                                                                                           12
                                         Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 13 of 18




                                   1   Plaintiffs have failed to allege a claim for injunctive relief because they have not expressed an

                                   2   intent to purchase Defendant’s television again in the future. Nowhere in the FAC do Plaintiffs

                                   3   allege that they may be interested in purchasing or would purchase Defendant’s televisions in the

                                   4   future. Without Plaintiffs’ intent or desire to purchase the televisions, Plaintiffs fail to allege how

                                   5   they would be exposed to any future injury.

                                   6          The Court therefore dismisses Plaintiffs’ claim for injunctive relief but gives Plaintiffs

                                   7   leave to amend to correct this deficiency.

                                   8   G.     Nationwide Class

                                   9          Finally, Defendant argues that, to the extent any claims for relief survive its 12(b)(6)

                                  10   motion to dismiss, Plaintiffs cannot proceed as a nationwide class. Mot. at 22. Plaintiffs seek

                                  11   certification as a nationwide class for their California claims, arguing that California law can apply

                                  12   to all class members nationwide. FAC ¶ 76. If the Court denies nationwide certification,
Northern District of California
 United States District Court




                                  13   Plaintiffs move in the alternative for certification of a California class on the California claims and

                                  14   a New Jersey class on the New Jersey claims. Id.

                                  15          Defendant argues that, under Mazza v. Am. Honda Motor Co., 666 F.3d 581 (9th Cir.

                                  16   2012), California law cannot apply to the putative nationwide class; instead the Court must apply

                                  17   the laws of the jurisdiction in which each transaction took place. Mot. at 22. In Mazza, the

                                  18   plaintiffs sued Honda, asserting that Honda’s advertisements misrepresented the characteristics of

                                  19   certain braking systems equipped on its cars and omitted information on the braking system’s

                                  20   limitations. Id. at 585. Honda’s advertisements included a product brochure, television

                                  21   commercials, print advertisements in magazines, videos available at kiosks at dealerships, and

                                  22   videos on a website. Id. at 586-87. Plaintiffs’ claims were all brought pursuant to California law,

                                  23   including § 17200, § 17500, CLRA, and unjust enrichment. Id. at 587. The district court certified

                                  24   a nationwide class under California consumer protection and unjust enrichment laws. Id.

                                  25          On appeal, the Ninth Circuit reversed the district court’s class certification. Id. at 590. It

                                  26   noted that, under California’s choice-of-law rules, the plaintiffs first had to show that California

                                  27   has significant contact or aggregation of contacts to the claims of each class member. Id. at 590.

                                  28   The Ninth held that there were significant California contacts to the claims of each class member
                                                                                         13
                                         Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 14 of 18




                                   1   because Honda’s corporate headquarters, the advertising agency that allegedly produced the

                                   2   misrepresentations, and one-fifth of the proposed class members were in California. Id.

                                   3           As the plaintiffs made this showing, the burden shifted to Honda to show that foreign law

                                   4   should apply instead of California law. Id. California law could only apply to a nationwide class

                                   5   if the interests of the other states were not found to outweigh California’s interest in having its law

                                   6   applied. Id. at 590. To determine whether the interests of other states outweighed California’s

                                   7   interest, the court applied a three-step governmental interest test asking the following: (1) whether

                                   8   the relevant law of each affected jurisdiction is materially different regarding the particular issue

                                   9   in question; (2) if so, whether there would be a true conflict in each jurisdiction’s interest in the

                                  10   application of its own law; and (3) if there is a true conflict, which state’s interest would be more

                                  11   impaired if its policy were subordinated to the policy of another state. Id. The law of the state

                                  12   whose interest would be more impaired if its law were not applied governs. Id.
Northern District of California
 United States District Court




                                  13           At step one, Honda identified several material differences in the laws of each affected

                                  14   jurisdiction. Id. at 590-92. California’s consumer protection statutes required scienter while many

                                  15   other states had a scienter requirement, which differs from other states that required only

                                  16   knowledge or reckless disregard. Id. at 590-91. Additionally, California required named class

                                  17   plaintiffs to demonstrate reliance, while some other states’ consumer protection statutes did not.

                                  18   Id. at 590. Finally, there were material differences in the remedies given by state laws. Id. The

                                  19   court found that the scienter and reliance differences were material because they could spell the

                                  20   difference between the success and failure of a claim. Id. Therefore, the court moved on to the

                                  21   second step of the three-step governmental interest test. Id.

                                  22           At step two, each state had an interest in the application of its own laws to its resident such

                                  23   that the application of California law would create a conflict. Id. at 591-92. The automobile sales

                                  24   at issue occurred in forty-four different jurisdictions, and each state had a strong interest in

                                  25   applying its own laws to those transactions. Id. at 592. The fact that California law would

                                  26   potentially provide more protection for consumers was not dispositive of the issue because other

                                  27   states had a valid interest in shielding businesses from what the state might consider excessive

                                  28   litigation. Id. Each state had a valid interest in setting the appropriate level of liability in its
                                                                                           14
                                         Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 15 of 18




                                   1   territory through policies set by the legislature in order to balance consumer protection with

                                   2   business welfare. Id.

                                   3           At step three, California’s attenuated interest in applying its laws to residents of other

                                   4   states would not be more impaired than other states’ compelling interest in protecting its resident

                                   5   consumers and businesses. Mazza repeatedly noted that foreign states have a strong interest in

                                   6   applying their laws to protect both residents and businesses within the states’ boundaries. For

                                   7   example, the court noted “Each of our states also has an interest in being able to assure individuals

                                   8   and commercial entities operating within its territory that applicable limitations on liability set

                                   9   forth in the jurisdiction’s law will be available to those individuals and businesses in the event

                                  10   they are faced with litigation in the future.” Id. at 593. If California law were applied to the entire

                                  11   nationwide class, foreign states would have been impaired in their ability to calibrate liability to

                                  12   foster commerce. Id. California recognizes that the place of wrong has the predominant interest
Northern District of California
 United States District Court




                                  13   in regulating conduct within its borders and considers the place of the wrong to be the state where

                                  14   the last event necessary to make the actor liable occurred. Id. For much of the class, the place of

                                  15   the wrong was in foreign states as that was where communication of the advertisements and

                                  16   reliance thereon in purchasing vehicles occurred. Id. at 594. Even though California had an

                                  17   interest in regulating businesses within its state boundaries, applying California law to acts that

                                  18   took place in other states was not necessary to achieve that interest. Id. at 594. Therefore, the

                                  19   court held that each class member’s claim should have been governed by the laws of the

                                  20   jurisdiction where the transaction took place. Id.

                                  21           In Larsen v. Vizio, No. SACV 14-01865-CJC (JCGx), 2015 WL 13655757 (C.D. Cal. Apr.

                                  22   21, 2015) – a case that has facts similar to those in the instant case – a district court relied on

                                  23   Mazza, refused to apply California law to a nationwide class. The Larsen plaintiff filed a class

                                  24   action against Vizio, alleging that it misrepresented its televisions’ refresh rates as being 120 Hz

                                  25   when the televisions actually displayed only 60 Hz, thus misleading the plaintiff into purchasing

                                  26   the television. Id. at *1. The plaintiff brought UCL, FAL, and CLRA causes of action on behalf

                                  27   of a nationwide class. Id. The court applied the three-part governmental interest test described

                                  28   above and concluded that the plaintiff’s California UCL, FAL, and CLRA claims could not be
                                                                                          15
                                         Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 16 of 18




                                   1   brought on behalf of a nationwide class because the interests of other states outweighed

                                   2   California’s interest in having its law applied. Id. at 2.

                                   3          In light of Mazza and Larsen, the Court concludes that Plaintiffs cannot assert a nationwide

                                   4   class for their California claims. Defendant has shown how the laws of California differ

                                   5   materially from the laws of other jurisdictions with respect to fraud-based claims. Mot. at 22-24;

                                   6   Wolf Decl., Ex. G (chart). In addition, each jurisdiction has an interest in having its own laws

                                   7   apply. Finally, California has a minimal interest in having its laws apply to out-of-state residents,

                                   8   particularly as California considers the place of the wrong to be the state where the last event

                                   9   necessary to make the actor liable occurred. Accordingly, the Court dismisses the nationwide

                                  10   class allegations, which leaves Plaintiffs with their alternative theory that California law should

                                  11   apply to a California class and New Jersey law to a New Jersey class.

                                  12          In so ruling, the Court acknowledges Plaintiffs’ contention that the Court should defer
Northern District of California
 United States District Court




                                  13   ruling on Defendant’s argument – i.e., that it is premature to decide the issue at 12(b)(6) when no

                                  14   discovery has been conducted. Opp’n at 22-23. But Plaintiffs have failed to show how discovery

                                  15   may change the outcome, and courts have in many instances addressed similar arguments at the

                                  16   12(b)(6) phase. Frezza v. Google Inc., No. 12-cv-00237-RMW, 2013 WL 1736788, at *7 (N.D.

                                  17   Cal. Apr. 22, 2013) (noting that courts that have considered whether discovery is required to

                                  18   confirm material differences in the laws between states and have decided against deferring the

                                  19   choice of law decision until after discovery); Route v. Mead Johnson Nutrition Co., 2013 WL

                                  20   658251, *8-9 (C.D. Cal. Feb. 21, 2013) (rejecting plaintiff’s request to defer ruling on a choice of

                                  21   law issue until the class certification stage because the matter was sufficiently obvious from the

                                  22   pleadings); see, e.g., Rikos v. Procter & Gamble Co., 2012 WL 641946, *5 (S.D. Ohio Feb.2 8,

                                  23   2012) (rejecting a discovery request on this issue and noting that the choice of law analysis is a

                                  24   largely legal determination).

                                  25          The Court also recognizes Plaintiffs’ argument – made for the first time at the hearing –

                                  26   that there is no real conflict of laws because it is possible for each consumer misled by

                                  27   Defendant’s conduct to have two viable claims for relief: (1) one claim under the laws of their

                                  28   home jurisdictions (as recognized in Mazza) and (2) a second claim under the laws of California,
                                                                                          16
                                         Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 17 of 18




                                   1   where Defendant is located; thus, applying California law to a nationwide class would not infringe

                                   2   on other states’ rights or prejudice class members. But this argument is unpersuasive because it is

                                   3   antithetical to the concept of choice of law which requires the Court to choose the applicable law.

                                   4   The very purpose of choice-of-law rules is to pick a jurisdiction whose laws will substantively

                                   5   govern. Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1187, amended 273 F.3d 1266 (9th

                                   6   Cir. 2001) (noting that a federal court sitting in diversity must look to the forum state’s choice-of-

                                   7   law rules to determine the controlling substantive law). Furthermore, Plaintiffs’ theory is

                                   8   inconsistent with the structure of Mazza’s analysis. Plaintiffs have cited no authority authorizing a

                                   9   party to bring, e.g., an unjust enrichment claim under California law and a separate unjust

                                  10   enrichment claim under Georgia law based on the same underlying facts.

                                  11          Plaintiffs’ theory is also inconsistent with the binding nature of class certification. If a

                                  12   nationwide class were certified on California claims and the case reached a final judgment, then
Northern District of California
 United States District Court




                                  13   unnamed class members would be bound by the litigation; they could not further pursue their

                                  14   claims under the laws of their home states. See Thorogood v. Sears, Roebuck and Co., 678 F.3d

                                  15   546 (7th Cir. 2012) (noting that, “in a class action, a person not named as a party may be bound by

                                  16   a judgment on the merits of the action, if she was adequately represented by a party who actively

                                  17   participated in the litigation”); see also Taylor v. Sturgell, 553 U.S. 880, 894 (2008) (stating that

                                  18   “[r]epresentative suits with preclusive effect on nonparties [thus] include properly conducted class

                                  19   actions”).

                                  20                                         III.      CONCLUSION

                                  21          For the foregoing reasons, the Court grants in part and denies in part Defendant’s motion

                                  22   to dismiss. More specifically, the Court rules as follows.

                                  23                •   Section 17200 claim. The claim is dismissed. Although Plaintiffs have pled a

                                  24                    viable fraud theory, the only relief available for a § 17200 claim is equitable relief.

                                  25                    In terms of equitable relief, Plaintiffs have (1) failed to allege that they have

                                  26                    standing for injunctive relief and (2) failed to explain how their legal remedies are

                                  27                    inadequate such that they would be entitled to restitution. Plaintiffs have leave to

                                  28                    amend this claim – at this juncture only with respect to injunctive relief. Plaintiffs’
                                                                                           17
                                        Case 3:20-cv-02857-EMC Document 61 Filed 11/17/20 Page 18 of 18




                                   1                claim for restitution is dismissed without prejudice – i.e., if Plaintiffs uncover

                                   2                during discovery a basis for claiming that legal remedies are inadequate such that

                                   3                they are entitled to restitution, then they may move for leave to amend.

                                   4            •   Section 17500 claim. The analysis for the § 17200 claim is equally applicable here.

                                   5                Accordingly, the claim is dismissed but Plaintiffs have leave to amend with respect

                                   6                to injunctive relief. Plaintiffs’ claim for restitution is dismissed without prejudice.

                                   7            •   CLRA claim. To the extent Plaintiffs seek injunctive relief and restitution, the

                                   8                claim is dismissed. Plaintiffs, however, still have a viable damages claim. In

                                   9                addition, Plaintiffs have leave to amend with respect to injunctive relief. Plaintiffs’

                                  10                claim for restitution is dismissed without prejudice.

                                  11            •   Unjust enrichment claim under California law. Because Plaintiffs have failed to

                                  12                explain how legal remedies are inadequate, the claim is dismissed but without
Northern District of California
 United States District Court




                                  13                prejudice.

                                  14            •   New Jersey consumer fraud claim. Plaintiffs have adequately pled a claim for

                                  15                relief for damages. Plaintiffs have leave to amend with respect to injunctive relief.

                                  16            •   Unjust enrichment under New Jersey law. Because Plaintiffs have failed to explain

                                  17                how legal remedies are inadequate, the claim is dismissed but without prejudice.

                                  18            •   Nationwide class allegations. Plaintiffs cannot apply California law to a

                                  19                nationwide class. Accordingly, the Court strikes the nationwide class allegations.

                                  20                Plaintiffs, however, may proceed with their alternative theory – i.e., a putative

                                  21                California class and a putative New Jersey class.

                                  22         This order disposes of Docket No. 27.

                                  23

                                  24         IT IS SO ORDERED.

                                  25

                                  26   Dated: November 17, 2020

                                  27                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  28                                                   United States District Judge
                                                                                      18
